Citation Nr: 0943153	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-00 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that no new and material 
evidence had been submitted sufficient to reopen a service 
connection claim for PTSD.  The Veteran subsequently 
perfected an appeal.

In November 2005, the Veteran and his wife testified before 
the undersigned Veterans Law Judge via videoconference.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

In February 2006, the Board reopened the service connection 
claim for PTSD and remanded the merits of the claim for 
further development.  The case has since returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 
1971 to March 1972. 

2.  In July 1971, the Veteran was assigned to a section that 
was stationed at the main base camp in Da Nang, Vietnam, and 
in the same month, Da Nang was hit by enemy rocket fire; 
resolving any doubt in the Veteran's favor, the Veteran's 
claim of having experienced incoming enemy rocket fire is 
corroborated.

3.  The medical evidence relates the Veteran's PTSD with 
depression to a verified in-service stressor.




CONCLUSION OF LAW

PTSD with depression had its onset during active wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.


II.  Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). A disability may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disabilities diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disability was incurred 
in service.  C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009). See Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

III.  Analysis

The Veteran is seeking service connection for PTSD.  He 
asserts that while stationed at Phu Vai and Da Nang Air Bases 
between May 1971 and March 1972, enemy rockets attacked his 
barracks.  

There is evidence of a current disability, as the most 
current VA examination report dated in August 2009 shows a 
current diagnosis of PTSD with associated depression.  

Next, it must be determined whether the Veteran has a 
verified in-service stressor.  The evidence shows that the 
Veteran served in the Republic of Vietnam from May 1971 to 
March 1972, and his military occupational specialty was a pay 
disbursement specialist.  While the Veteran's personnel 
records fail to show that he received any awards, medals, or 
decorations conclusively indicating combat, the Board notes 
that the absence of combat citations is not dispositive of 
the combat determination.  See Dizoglio v. Brown, 9 Vet. App. 
163 (1996) ["engagement in combat is not necessarily 
determined simply by reference to the existence or 
nonexistence of certain awards or MOSs"]; West v. Brown, 7 
Vet. App. 70, 76 (1994) ["[w]here it is determined, through 
the receipt of certain recognized military citations or other 
supportive evidence, that the Veteran was engaged in combat 
with the enemy..." (emphasis added)].

Significantly, in June 2009, the U.S. Army and Joint Services 
Records Research Center (JSRCC) verified that, the Veteran 
was assigned to the 64th Finance Section (D), which was 
stationed in Da Nang, Vietnam.  There are no reports of 
casualties within the Veteran's section, however, JSRCC 
confirmed that in July 1971, Da Nang received an enemy rocket 
attack resulting in five U.S. casualties and 37 U.S. wounded 
in action.  In Pentecost v. Principi, 16 Vet. App. 124 
(2002), the Court determined that unit records showing that a 
base had been under rocket attack while the Veteran was 
stationed there were sufficient to corroborate the Veteran's 
account of having come under enemy fire.  Therefore, in this 
case, although the evidence does not indicate whether the 
Veteran was in the part of Da Nang that received the rocket 
attack, it is confirmed that he was stationed in Da Nang at 
that time.  Resolving any doubt in his favor, the Veteran's 
base camp in Da Nang was subjected to a rocket attack.

Finally, it must be determined whether there is competent 
evidence of a link between the verified in-service stressor 
and PTSD.  In this regard, the Veteran underwent a VA 
psychiatric examination in August 2009 to ascertain the 
etiology of his PTSD.  At that time, he reported that while 
serving in Vietnam, he received incoming rocket attacks from 
the enemy, with many killed and wounded.  The examiner stated 
that the severity of those stressors certainly involved the 
potential for loss of life or serious injury and involved the 
death of others.  The examiner stated that the severity of 
the Veteran's claimed stressors would be significant enough 
to be associated with PTSD symptoms.  After evaluating the 
Veteran, the examiner diagnosed him with "PTSD with 
associated depression."  

Consequently, because the medical evidence reflects a current 
diagnosis of PTSD with depression that is related to a 
verified stressor, the criteria for the grant of service 
connection for such disability are met.  As such, service 
connection for PTSD with depression is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


